Order entered October 2, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01106-CR

                         GERARDO ISRAEL STRAUSS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1733722-Q

                                           ORDER
We GRANT Sharita Blacknall’s motion to withdraw as appellate counsel. We DIRECT the

Clerk of the Court to remove Sharita Blacknall as counsel of record for appellant and to send a

copy of this order and all future correspondence to Gerardo Israel Strauss, TDCJ No. 02222236,

Telford Unit, 3899 Hwy 98, New Boston, Texas 75570.




                                                      /s/   BILL WHITEHILL
                                                            JUSTICE